          Case 2:16-cv-00831-RFB-BNW Document 41 Filed 07/26/19 Page 1 of 2


1    AARON D. FORD
      Attorney General
2    JARED M. FROST (Bar No. 11132)
      Senior Deputy Attorney General
3    State of Nevada
     Office of the Attorney General
4    555 East Washington Avenue, Suite 3900
     Las Vegas, Nevada 89101
5    (702) 486-3177 (phone)
     (702) 486-3773 (fax)
6    Email: jfrost@ag.nv.gov

7    Attorneys for Defendants
     Jay Barth and Kyle Groover
8

9

10

11

12                            UNITED STATES DISTRICT COURT

13                                    DISTRICT OF NEVADA

14   SAUL FARVELA,                                      Case No. 2:16-cv-00831-RFB-BNW
15                      Plaintiff,
                                                       STIPULATION TO EXTEND THE
16   v.                                                  TIME TO FILE DISMISSAL
                                                              PAPERWORK
17   JAY BARTH, et al.,
18                      Defendants.
19

20         Plaintiff Saul Farvela, by and through counsel, Travis N. Barrick, Esq., and

21   Defendants Jay Barth and Kyle Groover, by and through counsel, Aaron D. Ford, Nevada

22   Attorney General, and Jared M. Frost, Senior Deputy Attorney General, hereby stipulate

23   and agree to extend the time to file dismissal paperwork for an additional thirty (30) days.

24         On June 28, 2019, the parties reached an agreement to settle this matter at a

25   mediation conference overseen by the Court. ECF No. 40. Pursuant to the Court’s Minute

26   Order, the parties were to file dismissal paperwork by July 29, 2019. Id.

27         On July 3, 2019, defense counsel sent Plaintiff’s counsel a proposed settlement

28   agreement.



30                                           Page 1 of 2
          Case 2:16-cv-00831-RFB-BNW Document 41 Filed 07/26/19 Page 2 of 2


1          On July 9, 2019, defense counsel sent Plaintiff’s counsel an amended proposed
2    settlement agreement.
3          On July 16, 2019, defense counsel sent Plaintiff’s counsel a second amended proposed
4    settlement agreement after receiving additional feedback from Plaintiff’s counsel. That
5    same day, Plaintiff’s counsel confirmed he had sent the proposed agreement to Plaintiff for
6    signature.
7          As of the date of this filing, Plaintiff’s counsel has not received the signed agreement
8    from Plaintiff.
9          Consequently, the parties need an additional thirty (30) days to obtain all necessary
10   signatures and file a stipulation to dismiss the case.
11         DATED this 26th day of July, 2019.
12   GALLIAN WELKER & BECKSTROM, LTD. AARON D. FORD
                                      Attorney General
13
     By: /s/ Travis N. Barrick                      By: /s/ Jared M. Frost
14   TRAVIS N. BARRICK, ESQ.                        JARED M. FROST, ESQ.
     Nevada Bar No. 9257                            Nevada Bar No. 11132
15   540 E. St. Louis Avenue                        555 E. Washington Avenue, Ste. 3900
     Las Vegas, Nevada 89104                        Las Vegas, Nevada 89101
16   Attorneys for Plaintiff                        Attorneys for Defendants Barth and Groover
17

18

19     IT IS SO ORDERED
20
       DATED: July 30, 2019
21

22

23
       __________________________________________________
24     BRENDA WEKSLER
25
       UNITED STATES MAGISTRATE JUDGE

26

27

28



30                                            Page 2 of 2
